Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to an amendment filed on March 2, 2021.  Claims 1-20 are now pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to Claims
	Please amend the typographical spelling error in independent claims 1, 9 and 15, in the “wherein” clause, replace the misspelled term “anther” with “another”.


Allowable Subject Matter
Claims 1-20 are allowed, renumbered as claims 1-20, respectively.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 9 and 15 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest in a backup system/method, in response to a trigger condition being met based on a number of files and a maximum preset number for the total data storage files, combining at least two data storage files with region write times that are prior to the backup operation time into at least one first new data storage file and combining remaining data 
Claims 18-20, 22-29 and 31-36 depend from independent claims 17, 21 and 30, respectively, and therefore are allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of backup systems.
USPN. 6,785,786	USPN. 10,078,555	USPN. 2018/0139053

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







March 25, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158